DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-20 filed 2/26/21. Claims 1 and 20 are the independent claims.
Claim Rejections - 35 USC § 102
3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claims 1-3, 9, 13 are rejected under 35 U.S.C. 102 as being anticipated by Ottens et al. (US 20050136346; hereafter Ottens]. 

Regarding claims 1, 9, Ottens discloses a method, comprising:
obtaining a thermographic image of a partially processed wafer [par 0120], wherein the thermographic image contains infrared (IR) radiation intensity values for a plurality of positions of a surface of the wafer [temperature map of the surface of the wafer or target fields implies the IR radiation intensities have been used by the IR thermographic camera, par 0120];



applying the processing parameters to the process chamber for the fabrication operation [par 0130-135, Fig 6].

Regarding claim 2, Ottens discloses the method of claim 1, and Ottens further discloses wherein the fabrication operation is performed on the wafer using the processing parameters [par 0119, Fig 6].

Regarding claim 3, Ottens discloses the method of claim 1, and Ottens further discloses
wherein the fabrication operation is performed on a second wafer using the processing parameters [P210 in Fig 2A]. 

Regarding claim 13, Ottens discloses the method of claim 1, and Ottens further discloseswherein obtaining a thermographic image is performed under vacuum [par 0119-120, Fig 6].

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. Claim 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ottens in view of Newman (US 20130114088).

Regarding claims 4, 5, 8, Ottens discloses the method of claim 1 but fails to disclose 
placing the partially processed wafer proximate to a thermal source prior to obtaining the thermographic image or heating the wafer to a target temperature
Newman teaches changing the distance between the object to be inspected and the source [par 0091-92], so as to study and monitor over time the defect on the surface.
Hence one of ordinary skill in the art would use Newman’s teaching in Ottens invention so as to monitor and study the surface of the wafer.

8. Claims 6,7,10,11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ottens in view of Newman in view of Genest et al. (US 20110249115; hereafter Genest

Genest teaches changing the emissivity of an object by the use of an emissivity [par 0038].
One of ordinary skill would recognize that using Genest’s teachings in Ottens in view of Newman would result in the thermal source with different emissivities depending on the application.

9. Claims 14, 15, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ottens in view of Li et al. (US 2009/0083013; hereafter Li)

Regarding claim 20, Ottens discloses thermographic imaging of a partially processed wafer [par 0120], wherein the thermographic image contains infrared (IR) radiation intensity values for a plurality of positions of a surface of the wafer [temperature map of the surface of the wafer or target fields implies the IR radiation intensities have been used by the IR thermographic camera, par 0120]; processing of parameters for a fabrication operation by a process chamber based at least in part on the thermographic image [deformation map, par 0120]; and application of  the processing parameters to the process chamber for the fabrication operation [par 0130-135, Fig 6].

Ottens fails to disclose using the thermographic images as a metrology tool or using one or more processors and one or more memories comprising computer-executable 
Li teaches an optical metrology tool [abstract] for a structure on a semiconductor wafer, obtain dispersion functions related to a process parameter generate a simulated signal and compare the signal and the simulated signal to determine the process parameter of the structure [Fig 3, 5, 6-8].
Li also teaches using a processor and library of profile parameters to control and operate the metrology tool [Fig 9, par 0073-77].
One of ordinary skill would recognize that using Li’s teachings in Otten’s invention would automate the processing and equipment control of the thermographic imaging tool.

Regarding claims 14, 15, Otten discloses the method of claim 1, but fails to disclose processing parameters like radial temperature variations etc.
Li teaches obtaining several profile parameters in different structures so at have more information when determining the process parameters [par 0068-72, Fig 8].
One of ordinary skill would recognize that using Li’s teachings in Otten’s invention would automate the processing and equipment control of the thermographic imaging tool.

Regarding claims 18, 19, Otten discloses the method of claim 1, but fails to disclose
wherein determining processing parameters further comprises analyzing the data and  using a transfer function that is implemented as a trained machine learning model.

One of ordinary skill would recognize that using Li’s teachings in Otten’s invention would automate the processing and equipment control of the thermographic imaging tool.

10. Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ottens in view of Liu (US 20160248994)

Regarding claims 16 and 17, Otteh discloses the method of claim 1 but fail to disclose using a filter or a hyperspectral detector.
Liu teaches a multi-purpose thermographic imaging and display system [abstract, Fig 3D] that uses a filter [abstract, 120A, B in Fig 3A, B] and and hyperspectral imaging [par 0132].
One of ordinary skill would recognize that using Liu’s teaches in Otten’s invention would allow for using the filter to restrict select wavelengths and hyperspectral imaging would allow for additional information.
 Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884